Citation Nr: 0914763	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  97-00 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, rated as 40 percent for the 
period from August 8, 1996 to May 13, 1999, and 60 percent 
from May 14, 1999, on a schedular basis.

2.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, rated as 40 percent for the 
period from August 8, 1996 to May 13, 1999, and 60 percent 
from May 14, 1999, on an extra-schedular basis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active military service from November 1972 to 
November 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which denied an increased rating in 
excess of 20 percent for service-connected sciatic nerve 
injury and service connection for degenerative disc disease 
of the spine.  A Notice of Disagreement was received in 
October 1996.  A Statement of the Case was issued in November 
1996.  A timely appeal was received in November 1996.

The Veteran appeared and testified at a hearing held at the 
RO before a hearing officer in February 1997.  In a November 
1998 rating decision, the RO granted service connection for 
degenerative disc disease of the lumbar spine as secondary to 
the service-connected sciatic nerve injury, and evaluated the 
total low back disability as 40 percent disabling for severe 
intervertebral disc disease.  In January 1999, the RO issued 
a Supplemental Statement of the Case only as to the issue of 
an increased rating in excess of 40 percent for service-
connected degenerative disc disease of the lumbar spine with 
history of sciatic nerve injury, continuing the Veteran's 
appeal for an increased disability rating.

In October 1999, the RO granted an increased rating to 60 
percent for the service-connected degenerative disc disease 
of the lumbar spine, with history of sciatic nerve injury, 
effective May 14, 1999.  In January 2001, the Board remanded 
the Veteran's claims for further development.  After 
conducting the instructed development, the RO returned the 
Veteran's claims to the Board, which denied the claims in a 
May 2003 decision.

The Veteran appealed the Board's decision to the Court of 
Appeals for Veterans Claims, which vacated the Board's 
decision and remanded the Veteran's claims in June 2004 
pursuant to a Joint Motion for Remand.  The Board was 
instructed in the Joint Motion for Remand to ensure that VA 
satisfies the notice requirements of 38 U.S.C.A. § 5103(a) 
(Veterans Claims Assistance Act of 2000).  Toward that 
purpose, the Board remanded the Veteran's claims to the 
Appeals Management Center (AMC) in September 2004.  After 
providing the required notice and conducting any follow-up 
development needed, the AMC issued a Supplemental Statement 
of the Case in August 2005, and returned the Veteran's claims 
to the Board for final consideration.

In January 2006, the Board again issued a decision confirming 
the decisions by the RO.  The Veteran again appealed to the 
Court.  In September 2007, the Court issued an order which 
held that a medical examination upon which the Board had 
relied was not adequate.  Therefore, the Court vacated the 
Board's decision and remanded the claims so that the Veteran 
could be afforded another examination.  The Court further 
stated that the Board had not adequately discussed extra-
schedular benefits.  The Board in turn remanded the case in 
May 2008.  The requested development has since been 
completed.  

The claim for a higher rating on an extra-schedular basis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 14, 1999, the Veteran's degenerative disc 
disease of the lumbar spine was not productive of pronounced 
intervertebral disc disease with persistent symptoms with 
little relief, ankylosis of the entire spine or fracture of a 
vertebra with cord involvement.

2.  As of May 14, 1999 and thereafter, the Veteran's 
degenerative disc disease of the lumbar spine is not 
productive of ankylosis of the lumbar spine, ankylosis of the 
entire spine, or more than moderate incomplete paralysis of 
the left sciatic nerve.




CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 40 
percent for degenerative disc disease of the lumbar spine, 
prior to May 14, 1999, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 
4.71a, Diagnostic Codes 5285 through 5295 (2002).

2.  The criteria for an increased disability rating in excess 
of 60 percent from May 14, 1999, for degenerative disc 
disease of the lumbar spine, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.71a, Diagnostic Codes 5285 through 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5285 through 5295, and 
4.124a, Diagnostic Code 8520 (2003); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235 through 5243, and 4.124a, Diagnostic 
Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, notice was provided to the Veteran in 
December 2004, subsequent to the initial AOJ decision.  
Where, as here, notice was not provided prior to the initial 
AOJ decision, the Veteran has the right to content complying 
notice and proper subsequent VA process.  

The Board finds that any defect with respect to the timing of 
the notice requirement has been cured by the subsequent 
proper notice and VA process, and was, therefore, harmless 
error.  The Veteran's claims were filed in August 1996, 
before the enactment of the law requiring this notice.  In 
September 2004, the Board remanded the Veteran's claims to 
the Appeals Management Center (AMC) for compliance with VA's 
notice requirements.  In December 2004, the AMC notified the 
Veteran by letter of the elements required by the Pelegrini 
II Court as stated above.  The Veteran was given an 
opportunity to respond, which he did.  He provided additional 
evidence and information as to where additional evidence 
could be obtained.  After conducting the necessary 
development, the AMC readjudicated the Veteran's claims and 
issued a Supplemental Statement of the Case in August 2005.  

Subsequently, the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), held that notice of 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to increased ratings claims and outlined the 
information which must be included in notices pertaining to 
Veteran's filing a claim for increased ratings.  The Board 
has noted that the letter did not fulfill all of the 
requirements set forth in the Vazquez case.  For example, the 
letter did not include the specific rating criteria 
applicable to the claim.  However, by means of the various 
rating decisions, statement of the case and supplemental 
statements of the case, the Veteran has been advised of the 
specific reasons why these particular claims were denied, and 
the information and evidence needed to substantiate the 
claims.  He has also been provided the text of the relevant 
regulations pertaining to rating disabilities.  Indeed, the 
Veteran submitted evidence to consider in connection with his 
claims.  Thus, the Board considers the notice requirements 
met, and any error as to the timing of the notice to be 
harmless.  Any notice errors with respect to the information 
and evidence needed to substantiate an increased rating claim 
are harmless error and did not affect the essential fairness 
of the adjudication.  See Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006).  

Based on the notices provided to the Veteran, the Board finds 
that a reasonable person could be expected to understand from 
those notices what information or evidence was required for 
an increased rating to be granted.  In addition, the 
Veteran's statements submitted to the Board reveal that the 
Veteran had actual knowledge of what information or evidence 
was required for an increased rating to be granted.  Thus, it 
is clear that there has been no prejudice due to inadequate 
notice.  

The Board also notes that VA has a duty to assist the Veteran 
in the development of the claims.  This duty includes 
assisting the Veteran in the procurement of service medical 
records and pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  With respect to the development of 
evidence, the Board notes that the Veteran's service 
treatment records, VA records and private records of 
treatment have been obtained.  The Veteran has not identified 
any pertinent evidence which has not been obtained.  The 
Veteran has been examined by VA to determine the current 
severity of his disability.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
service treatment records are in the file.  VA treatment 
records were obtained.  Further, the Veteran identified 
private treatment records related to his claims, and VA 
requested and obtained those records.  

The Veteran was notified in the rating decisions, Statement 
of the Case and Supplemental Statement of the Case of what 
evidence the RO had obtained and considered in rendering its 
decision.  He has not identified any other additional 
evidence.  VA is only required to make reasonable efforts to 
obtain relevant records that the Veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the Veteran's claims.

VA examinations were provided in September 1996, July 1998, 
April 2002 and September 2008.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.   

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the Veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claims.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the Veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the Veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran was initially service-connected for a sciatic 
nerve injury in a November 1984 rating decision.  VA received 
his claim seeking an increased rating in August 1996.  Since 
the issue in this case is entitlement to an increased rating, 
the present level of the disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court has recently held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Id

The Veteran was granted an increased rating to 40 percent 
under Diagnostic Code 5293 for intervertebral disc syndrome 
in November 1998 effective August 8, 1996, the date of the 
Veteran's claim.  In October 1999, the RO granted an 
increased rating to 60 percent under Diagnostic Code 5293 
effective May 14, 1999, the date of medical treatment showing 
the Veteran's condition has worsening.  Thus the Veteran has 
staged ratings, and the Board will consider each period 
separately to determine if an increased rating is warranted.

The Board notes that during the pendency of the Veteran's 
claim, VA twice revised the criteria for diagnosing and 
evaluating diseases and injuries of the spine set forth in 
38 C.F.R. § 4.71a.  The first revision, effective September 
23, 2002, amended the criteria for diagnosing and evaluating 
intervertebral disc syndrome under Diagnostic Code 5293.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  The second revision, 
effective September 26, 2003, changed the diagnostic codes 
for spine disorders to 5235 through 5243.  In addition, 
spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  68 Fed. 
Reg. 51443 (Aug. 27, 2003).  Prior to the effective date of 
the new regulations, the Veteran's claim for an increased 
rating may only be evaluated under the old criteria.  
38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000 (April 
10, 2000).  Thereafter the Board must consider both the old 
and new criteria, and apply the version most favorable to the 
Veteran.  Id.  

Prior to September 23, 2002, Diagnostic Code 5293, provided 
for a 10 percent disability rating for mild intervertebral 
disc syndrome, a 20 percent disability rating for moderate 
intervertebral disc syndrome with recurring attacks, a 40 
percent disability rating for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief, and 
a 60 percent disability rating for symptoms analogous to 
pronounced intervertebral disc syndrome with little 
intermittent relief and persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurologic findings 
appropriate to the site of the diseased disc.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Criteria in effect prior to September 2003 also provided for 
a 10 percent evaluation for slight limitation of motion of 
the lumbar spine, a 20 percent evaluation for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
evaluation when limitation of motion was severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002, for rating intervertebral disc 
syndrome provide that preoperative or postoperative 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Thus, intervertebral disc 
syndrome warranted a 10 percent disability rating when there 
were incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months; a 20 percent rating when there were incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
rating when there were incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating when there 
were incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  The revised 
schedule does not provide for an evaluation higher than 60 
percent.  

For purposes of evaluations under Diagnostic Code 5293 
(2003), an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are evaluated using the rating 
criteria of the most appropriate orthopedic diagnostic code 
or codes; neurologic disabilities are evaluated separately 
using the rating criteria for the most appropriate neurologic 
diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (2) (2003).  In the latter regard, impairment 
of the sciatic nerve is addressed under Diagnostic Code 8520.  
Under this code, in effect throughout the appeal period, 
complete paralysis, where the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion 
of knee weakened or (very rarely) lost is assigned an 80 
percent rating.  Incomplete paralysis that is mild is 
assigned a 10 percent rating.  Moderate incomplete paralysis 
is assigned a 20 percent rating, moderately severe 
incomplete paralysis is assigned a 40 percent rating, and 
severe, incomplete paralysis of the sciatic nerve, with 
marked muscle atrophy is assigned a 60 percent evaluation.  

Effective September 26, 2003, VA again revised the criteria 
for evaluating general diseases and injuries of the spine.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  This amendment to 
38 C.F.R. § 4.71a changed the diagnostic codes for spine 
disorders to 5235 through 5243.  38 C.F.R. § 4.71a (2004).  
Spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  At that 
time, VA reiterated the September 2002 changes to Diagnostic 
Code 5293 for intervertebral disc syndrome, although re-
numbered as Diagnostic Code 5243.  The Board notes a 
technical correction was published reinserting the two notes 
to Diagnostic Code 5243 that was inadvertently omitted.  69 
Fed. Reg. 32,449 (June 10, 2004).

The amended rating criteria now define normal range of 
motion for the various spinal segments for VA compensation 
purposes.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexions are zero to 30 degrees, and left 
and right lateral rotations are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  
The criteria for a 40 percent rating are unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  For a 30 
percent rating, the criteria are forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.  

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5).  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.  Id.  

In evaluating the Veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2005); see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2005).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2005).  

From August 8, 1996 to May 13, 1999

Only the "old" criteria are applicable to this period.  
Under the old criteria for intervertebral disc syndrome, the 
Veteran's degenerative disc disease is currently rated as 40 
percent disabling for severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.  For a higher 
rating of 60 percent to be warranted the medical evidence 
would have to show that his degenerative disc disease of the 
lumbar spine was productive of symptoms analogous to 
pronounced intervertebral disc syndrome with little 
intermittent relief and persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurologic findings 
appropriate to the site of the diseased disc.  

A review of the medical evidence available from August 1995 
through May 1999 does not reveal that the Veteran's 
degenerative disc disease is productive of such symptoms.  
The treatment records show that the Veteran had low back pain 
with limitation of motion, muscle spasm, paraspinal 
tenderness to palpation, and L5-S1 radiculopathy (sciatica).  
Magnetic resonance imaging study in 1996 showed degenerative 
joint disease, but no herniated nucleus pulposus, with mild 
stenosis at the L4-L5 level.  

The Veteran underwent VA examinations in September 1996 and 
July 1998.  At the September 1996 examination, the Veteran 
reported having pain in his low back and left leg, described 
as radiating over his left hip and down his left leg.  He 
reported numbness and tingling of all of his toes and of his 
entire left lower extremity below the knee and involving the 
entire circumference.  He also described numbness in the 
center of his back.  He stated that the numbness and pain 
worsen with standing, walking and deep breaths, and is 
partially relieved by massaging his popliteal fossa on the 
left side.  

Physical examination revealed range of motion of the 
lumbosacral spine limited to 55 degrees of flexion, 20 
degrees of extension, and 20 degrees of lateral flexion 
bilaterally.  There was no spasm or tenderness of the 
lumbosacral paraspinous muscles.  Straight leg raising was 
subjectively positive bilaterally at 30 degrees.  Strength 
and muscle tone of all major muscle groups were within normal 
limits.  No limb ataxia was present.  There was no atrophy or 
fasciculations of any muscle groups appreciated.  Sensory 
examination showed pain, touch and proprioception were 
intact.  The Veteran claimed to have patchy loss of pinprick 
sensation in both feet; however, this did not follow any kind 
of physiological distribution.  Deep tendon reflexes were 1+ 
and symmetrical; patellar tendon jerks were 2+ and 
symmetrical; and plantar response was flexor bilaterally.

The diagnosis was chronic low back pain with subjective 
numbness of the left lower extremity, which is very 
subjective in nature.  The examiner stated there was no 
objective evidence of neurological deficit at that time.

In July 1998, the Veteran underwent both orthopedic and 
neurological examinations.  At the orthopedic examination, 
the Veteran stated he has had recurring pain in his low back 
in the form of spasms that occur in the left buttock and side 
of his pelvis with some pain going down the left thigh 
producing numbness in the toes of the left foot.  He also 
reported a slight degree of pain and numbness on the right 
side.  He reported that bending or turning produces a 
catching pain, and he is unable to move for approximately 
three days without severe pain.  He reported this occurs 
about every three months and requires pain medication.  He 
reported his symptoms are exacerbated by bending, exercising, 
jarring such as landing abruptly on his feet, and sexual 
activity.  

Physical examination revealed range of motion of the lumbar 
spine limited to 65 degrees of flexion, 0 degrees of 
extension and 25 degrees of lateral bending.  The Veteran 
reported that the extremes of all these ranges caused him 
intense and severe pain in the lumbosacral area.  He had 
pain, especially on the left side, on heel and toe walking 
described as coursing along the posterior central thigh down 
into the left calf.  Bilateral ankle jerk and knee jerk was 
+1 and +2, respectively.   Any form of straight leg raising 
caused the Veteran to become apprehensive and was only 
possible to about 30 degrees.  Sensory evaluation of the 
posterolateral and posteromedial aspects of the leg on the 
right side was negative.  On the left side, the Veteran had 
some slight suppression of sensation, mostly confined to the 
dorsum of the left foot in a rather shoe-like distribution to 
include the dorsum of the small toes.  Multiple views of the 
lumbar spine revealed sacralization of the last lumbar 
segment; slight inclination with a slight concavity on the 
right side that might possibly have been positional; lower 
interspace was narrowed and atrophic compared to the one 
above; sclerotic changes in the primitive pseudoarthrosis 
between L5-S1 with some extension of a sclerotic area into 
the sacroiliac articulation; and narrowing between the L4-L5 
posteriorly.    

The impression was congenital or developmental sacralization 
of L5; atrophic interspace between L5-S1; sclerosis, 
sacroiliac, right; pseudoarthrosis between L5-S1; and 
radiculitis, L4-L5, left.  The examiner stated that the 
Veteran's symptoms suggest nerve root irritation referred 
along the course of the left sciatic and possibly some 
irritation on the right, but to a lesser degree.  He stated 
he was unable to confirm footdrop in the functional or 
walking position, or atrophy based on circumferential 
measurements.  

Neurologic examination revealed mild weakness of dorsiflexion 
of the left great toe; otherwise, strength and muscle tone of 
all major muscle groups in all extremities were within normal 
limits.  No atrophy or fasciculations were noted.  Sensory 
examination revealed decreased pinprick sensation in the left 
lower extremity in an L5 dermatomal distribution; otherwise 
touch and proprioception was intact.  Reflexes were 1+ and 
symmetrical; plantar responses flexor bilaterally.  The 
impression was chronic low back pain with sciatica of the 
left lower extremity and with objective evidence of left L5 
radiculopathy.  

The Board notes that the Veteran's family physician's 
treatment records and report dated in November 1998 show the 
Veteran had absent knee jerks.  However, this finding is 
contradicted by the remaining medical evidence from the 
relevant period of time.  

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
The evidence does not show that the Veteran had pronounced 
intervertebral disc syndrome with little intermittent relief 
and persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurologic findings appropriate 
to the site of the diseased disc.  The relevant medical 
evidence shows the Veteran complained of low back pain in 
August and December 1995 and was treated by a chiropractor in 
March 1996 for intermittent, moderate low back pain radiating 
to left hip and intermittent bilateral leg pain and numbness.  
A treatment record in April 1996 showed the Veteran's low 
back condition was stable.  VA examination in September 1996 
showed Veteran had chronic low back pain with only subjective 
complaints of left lower extremity numbness.  His next 
treatment was not until February 1997.  Next treatment shown 
in the treatment records was in April 1998, when Veteran 
reported reinjuring his low back about two weeks prior.  VA 
examination in July 1998 found the Veteran to have chronic 
low back pain with sciatica of the left lower extremity and 
left L5 radiculopathy.  Last treatment record during this 
period of time is from February 1999 where he reported a one 
week history of some lumbar pain.  Diagnosis was lumbar pain 
most likely from mild strain.  

This evidence does not show a pattern of treatment consistent 
with pronounced intervertebral disc syndrome.  First, the 
evidence shows that the Veteran's degenerative disc disease 
is intermittent rather than persistent with little 
intermittent relief.  Second, the medical evidence does not 
show objective findings of persistent neurological symptoms, 
but rather intermittent symptoms, mostly in the left leg.  

The Board has also considered all other possibly applicable 
diagnostic codes.  The Veteran is not entitled to a higher 
rating under any other diagnostic code because the evidence 
does not show that he has a fracture of a vertebra with or 
without cord involvement or ankylosis of either the lumbar 
spine or the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285 and 5296 (2002).

Furthermore, the Board has considered the requirements of 
DeLuca and 38 C.F.R. § 4.40.  The evidence shows that the 
Veteran does have some functional loss, especially during 
flareups.  Functional loss, however, has been considered in 
evaluating the Veteran's low back disability.  There is no 
objective evidence of weakness in the Veteran's low back and 
only minimal evidence of weakness in his left lower 
extremity.  The evidence does show that the Veteran has 
significant pain in his low back and left lower extremity, 
especially upon use, but there is no evidence of atrophy or 
other symptoms of disuse.  Thus, the Board finds that the 
Veteran's functional loss due to his low back disability is 
sufficiently evaluated by the 40 percent disability rating 
awarded.

Thus, the Board finds that the Veteran's disability picture 
is more accurately reflected by a 40 percent rating under 
Diagnostic Code 5293.

After May 14, 1999

The evaluation of the Veteran's degenerative disc disease was 
increased to 60 percent under Diagnostic Code 5293 as of May 
14, 1999.  The RO granted an increase based upon a private 
treatment record from that date that showed the Veteran had 
right leg sciatica (versus the left leg as previously shown), 
and the potential for surgery.  

The Board notes that in considering whether the Veteran is 
entitled to a higher rating since May 14, 1999, it must 
consider the new rating criteria effective in September 2002 
and September 2003, but not prior to the dates these 
revisions went into effect.  Thus the first period of 
consideration is from May 14, 1999 through September 22, 
2002; the second period of consideration is September 23, 
2002 through September 25, 2003; and the final period of 
consideration is from September 26, 2003 and thereafter.

For the period of May 14, 1999 through September 22, 2002, 
only the old criteria apply.  The Veteran was rated as 60 
percent disabled under Diagnostic Code 5293, which is the 
maximum rating allowed under that diagnostic code.  In order 
to be entitled to a higher rating, the medical evidence must 
show that the Veteran's low back disability is productive of 
fracture of a vertebra with cord involvement or complete bony 
fixation (ankylosis) of the spine in an unfavorable ankle 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285 and 5286 
(2002).  

The relevant evidence includes the report of an examination 
conducted by the VA in April 2002.  The Veteran reported that 
as a result of his back pain he could not jump off the 
ground, and it was exacerbated by walking longer than 30 
minutes or standing , or lifting more than 40 or 50 pounds.  
He described pain radiating into the left lower extremity 
associated with numbness in the left great toe.  He also 
described vague weakness of both lower extremities.  

On physical examination, it was noted that the Veteran was 
fully developed and well nourished.  He was in no acute 
distress.  The lumbar spine had mild tenderness to palpation 
and mild muscle spasms bilaterally.  The range of motion was 
reduced to flexion to 50 degrees, extension to zero degrees.  
Left lateral flexion was to 25 degrees, and right lateral 
flexion was to 30 degrees.  Straight leg raising was negative 
bilaterally.  On neurological examination, there was very 
mild weakness with dorsiflexion of the left great toe, with 
strength being 90 percent of normal.  Otherwise, strength and 
muscle tone were normal in other major muscle groups of the 
lower extremities.  His gait was normal.  There was minimally 
decreased sensation to pinprick in the left L5 dermatome 
distribution.  Reflexes were 1+ and symmetrical.  The 
impression was degenerative disc disease of the lumbar spine 
with chronic low back pain, decreased range of motion of the 
lumbar spine and minimal objective evidence of left L5 
radiculopathy.  It was the examiner's opinion that this 
condition would most probably impair his employability and 
jobs that involve physical labor.  However, it was noted that 
he had been employed for the past four months as a delivery 
driver.  

A review of the evidence does not reveal any findings of a 
fracture of the vertebra or a diagnosis of complete ankylosis 
of the spine.  Therefore, the Veteran is not entitled to a 
higher rating under any other applicable diagnostic code for 
the spine for this period of May 14, 1999 through September 
22, 2002.

For the next period from September 22, 2002 through September 
25, 2003, the rating criteria were revised for intervertebral 
disc syndrome.  The revisions provided that intervertebral 
disc syndrome would be rated on the basis of either 
incapacitating episodes or any separate orthopedic and 
neurologic manifestations.  The maximum rating permitted for 
incapacitating episodes was 60 percent.  Thus the Veteran 
could not get a higher rating by showing that he has 
incapacitating episodes.  Thus, the Board must consider 
whether he would be entitled to a rating higher than 60 
percent based after separately rating his orthopedic and 
neurologic manifestations.  

The medical evidence during this period of time shows the 
Veteran had mild tenderness and spasms with motion limited to 
50 degrees of flexion, 0 degrees of extension, 25 degrees of 
left lateral flexion and 30 degrees of right lateral flexion.  
(See April 2002 VA examination report.)  The Board finds that 
this is consistent with severe limitation of motion of the 
lumbar spine which is rated as 40 percent disabling under 
Diagnostic Code 5292.  Neurologic manifestations consisted of 
mild weakness in the left great toe and decreased pinprick 
sensation in the left L5 dermatome distribution.  Straight 
leg raising was, however, negative.  The examiner stated that 
this evidence is consistent with minimal left L5 
radiculopathy, which is rated under Diagnostic Code 8520 for 
paralysis of the sciatic nerve.  Under Diagnostic Code 8520, 
mild incomplete paralysis of the sciatic nerve warrants a 10 
percent disability rating.  Combining the Veteran's 40 
percent rating for orthopedic manifestations and the 10 
percent rating for neurologic manifestations, the Veteran's 
combined rating would only be 50 percent, and thus would not 
provide a higher rating than the present one.  Thus the Board 
finds that the Veteran is not entitled to a higher rating for 
this period of time from September 22, 2002 through September 
25, 2003.

Evidence relevant to the final period of time subsequent to 
September 2003 includes a summary dated in October 2004 from 
Jacksonville Neurology which reflects that the Veteran 
reported having low back pain which was an 8 on a scale of 10 
which was present all the time with exacerbations to 10 on a 
scale of 10.  It was noted that his current diagnosis was 
degenerative disc disease with arthritic changes involving 
the neck and lower back with concurrent muscle spasms.  He 
also reportedly had low back pain with radicular pain into 
the extremities with paresthesias.  It was stated that he was 
unable to perform his previous duties as a mail carrier.  

A private treatment record dated in May 2007 reflects the 
Veteran's history was positive for sciatica and disc problems 
in the lower back.  Motor examination showed normal bulk and 
tone in the lower extremities.  Strength was 5/5 in both 
legs.  No abnormal movements were observed. Reflexes were 1/4 
at the patellas and ankles.  He had a wide based antalgic 
gait.  There was decreased motion of the low back.  He had 
some muscle spasm.  There was tenderness over the lumbar 
facet joints bilaterally.  The pertinent diagnosis was low 
back pain with radicular pain into the lower extremities with 
paresthesias.  The examiner concluded this most likely 
represents canal stenosis at L4-5 with a superimposed small 
left paramedian disc herniation at that level, possibly 
related to degenerative disc disease at L4-5 and arthritic 
changes in the left back.  It was also noted that he had 
evidence of left L5-S1 radiculopathy on EMG.  He also had 
lumbar spondylosis without myelopathy.  The Veteran was to 
undergo a lumbar epidural injection in the future to help 
with his low back pain and radiculopathy.  It was noted that 
he was unable to perform his job. 

Also of record is the report of a VA examination conducted in 
September 2008.  The examiner reviewed the claims file in its 
entirety.  The Veteran related that he had injured his lumbar 
spine in 1973 after falling from a tank.  He was subsequently 
diagnosed with degenerative disc disease and a chronic L5 
radiculopathy.  He had not had surgery.  He complained of 
having chronic low back pain for the past several years which 
required daily pain medications.  He reported that flare-ups 
came about with forward bending activities, twisting, lifting 
of weight, and prolonged sitting, climbing or squatting.  He 
described daily stiffness in the morning that lasted a few 
hours and improved during the day.  He reportedly noted 
weakness and lack of endurance involving the back with 
standing and walking for periods greater than 15 minutes.  
Pain occasionally radiated down each leg, but he mainly 
described pain radiating down the posterior left leg, 
posterior lateral left calf and lateral foot.  He reported 
persistent numbness in the lateral left thigh, calf and 
plantar left foot.  He noted weakness of the lumbar spine 
during flare-ups, and that during flare-ups forward flexion 
was further limited to 20 degrees.  He stated that during 
painful flare-ups, he would stop the offending activity and 
get off his feet as well as take a variety of pain 
medications to ease the symptoms over periods of time lasting 
up to four hours.  Functional restrictions reportedly 
included limitation with standing, walking, lifting, bending, 
sitting, climbing, or squatting.  He used a cane to ambulate 
daily.  He did not use a brace.  He reportedly was 
incapacitated three times within the past year for two days 
on each occasion, totally six days in number.  Medications 
included Mobic, Celebrex, Tramadol, darvocet, Vicodin, and 
prednisone.

On physical examination, the Veteran walked with a slight 
limp favoring his left leg.  The spinous processed aligned 
normally without deformity.  There was moderate spasm and 
tenderness to palpation of the lumbar spine.  The range of 
motion of the lumbar spine was forward flexion to 40 degrees, 
posterior flexion to 5 degrees, lateral flexion to 5 degrees 
bilaterally, and rotary flexion to 10 degrees bilaterally.  
All motions were with pain at the extreme ranges of motion in 
all directions.  Following repetitive stress testing against 
resistant times three, forward flexion was limited to 20 
degrees.  There was no additional weakness, fatigability, 
incoordination, or addition symptoms of repetitive stress 
testing against resistance other than restricted range of 
motion.   The neurologic exam revealed a slow gait, with a 
slight limp and the use of a cane.  Motor strength was 5/5 in 
both hips, knees, and ankles bilaterally without evidence 
weakness.  Both calves measured 41 centimeters.  Both thigh 
measured 53 centimeters without atrophy.  Sensory exam 
revealed diminished sensation around the lateral left thigh, 
lateral left calf, and plantar left foot.  Reflexes were +1 
and equal in the wrist and elbows.  Reflexes were absent in 
both knees, and were +1 in the right ankle and absent in the 
left ankle.  Coordination was slow, but normal.  The claims 
file included a history of DDD involving the lumbar spine 
with chronic L5 radiculopathy, and a herniated disk involving 
the lower lumbar spine noted on MRI's in the past.  The 
examiner classified the Veteran's DDD lumbar spine with 
chronic L5 radiculopathy left lower extremity as being 
moderate in degree, and concluded that the Veteran was 
physically unable to perform any type of sedentary or 
physical activity based on the examination findings.  

For the final period of time as of September 26, 2003, the 
rating criteria were amended and spine disabilities are now 
rated under a general formula.  Under this general formula, 
the only rating higher than 60 percent is 100 percent for 
unfavorable ankylosis of the entire spine.  A review of the 
medical evidence does not reveal any diagnosis of such a 
condition.  Thus the Veteran is not entitled to a higher 
rating based solely on the orthopedic manifestations.  
However, as discussed immediately above, intervertebral disc 
syndrome is evaluated on either incapacitating episodes or 
its separate orthopedic and neurologic manifestations.  Since 
60 percent is the maximum allowed for incapacitating 
episodes, a higher rating is not available on that basis.  

As for evaluating the separate orthopedic and neurologic 
manifestations, under the general rating formula currently in 
effect, the Veteran's orthopedic manifestations are 
consistent with only a 40 percent rating for forward flexion 
of the thoracolumbar spine less than 30 degrees, taking into 
consideration the reduction in flexion to 20 degrees due to 
pain which was noted on the September 2008 examination.  As 
for the neurologic manifestations, the VA examiner in 
September 2008 determined that the Veteran only had moderate 
evidence of left side radiculopathy which the Board notes 
would warrant a 20 percent rating under Diagnostic Code 8520 
(as previously discussed).  Clearly, the combination of the 
40 percent and 20 percent disability ratings would not be in 
excess of the Veteran's current 60 percent rating.  Thus a 
higher rating is not warranted under the current rating 
criteria.  The criteria for an increased disability rating in 
excess of 60 percent from May 14, 1999, for degenerative disc 
disease of the lumbar spine, are not met.  


ORDER

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, rated as 40 percent for the 
period from August 8, 1996 to May 13, 1999, and 60 percent 
from May 14, 1999, on a schedular basis, is denied.


REMAND

Finally, consideration also must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The 
question of an extraschedular rating is a component of the 
Veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Under 38 C.F.R. § 3.321(b), 
an extraschedular evaluation may be assigned in exceptional 
cases where the schedular evaluations are found to be 
inadequate.  The governing norm in such cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Veteran has raised the 
issue of entitlement to a higher rating on an extra-schedular 
basis.  He has submitted medical opinions which suggest that 
his service-connected back disorder severely impairs or 
precludes employment.  Similar statements have been included 
in the VA examination reports.  That issue has not been 
developed or specifically addressed by the RO.  The Board 
finds that more complete development is necessary.    

Accordingly, the case is REMANDED for the following action:

1.   Ask the Veteran to submit evidence 
of an exceptional or unusual disability 
picture, such as interference with 
employment, and time or wages lost due 
to his service-connected disability.  
Documentation such as work attendance 
records should be requested.  

2.  Thereafter, consider whether the 
claim must be submitted to the Director, 
Compensation and Pension Service or the 
Under Secretary for Benefits for 
extraschedular consideration under 38 
C.F.R. § 3.321 (b)(1).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


